2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                         United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604
                                        Submitted August 4, 2011∗
                                         Decided August 23, 2011


                                                   Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    MICHAEL S. KANNE, Circuit Judge

                                    ANN CLAIRE WILLIAMS, Circuit Judge


    No. 11-2099                                                      Appeal from the United
                                                                     States District Court for the
    WILLIAM MESSNER,                                                 Northern District of Illinois,
          Plaintiff-Appellant,                                       Eastern Division.

                    v.                                               No. 07 C 893
                                                                     Virginia M. Kendall, Judge.
    ANTHONY CALDERONE, et al.,
         Defendants-Appellees.


                                                    Order

           Earlier this year we affirmed the district court’s decision dismissing William
    Messner’s suit, which contended that officers of the Village of Forest Park, Illinois, had
    violated the Constitution by declining to renew a business license after he refused to
    allow an inspection of his premises. Messner v. Calderone, No. 10-1816 (7th Cir. Feb. 9,
    2011) (non-precedential disposition). We considered Messner’s claims under both the
    equal protection clause and the due process clause. The former was unsupported, we
    held, and the latter had been forfeited by its omission from Messner’s original



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 11-2099                                                                   Page 2

complaint. We added that the district judge did not abuse her discretion by denying
Messner’s post-judgment request to amend his complaint to add a due process claim.

        After we issued our mandate, Messner filed in the district court a motion under
Fed. R. Civ. P. 60(b). This motion constituted another attempt to amend the complaint to
add a due process claim. The district court denied this motion initially in the mistaken
belief that it lacked jurisdiction. In response to a motion for reconsideration, the judge
concluded that the court had jurisdiction but denied the motion on the merits. Messner
has appealed again.

        Rule 60(b) is not a means to relitigate contentions decided adversely to a litigant.
Only extraordinary new developments justify reopening a lawsuit. See Gonzalez v.
Crosby, 545 U.S. 524, 536–38 (2005). Messner is rehashing old arguments. His attempt to
use Rule 60(b) to prolong a suit that has been resolved on appeal is frivolous, and he
risks financial sanctions if he continues to refuse to accept defeat.

        Messner contends that the district judge should have recused herself as biased.
That argument, too, is frivolous. The only ground that Messner gives is the fact that the
district judge has ruled against him repeatedly. Adverse rulings do not demonstrate
bias. See Liteky v. United States, 510 U.S. 540 (1994).

                                                                                  AFFIRMED